227 F.2d 104
W. C. HEWITT, Appellant,v.NATIONAL SURETY CORPORATION, Appellee.
No. 15580.
United States Court of Appeals Fifth Circuit.
November 9, 1955.

Appeal from United States District Court, for Northern District of Georgia; William Boyd Sloan, Judge.
Wm. S. Shelfer, Young H. Fraser, Atlanta, Ga., for appellant.
Harry S. McCowen, Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and CAMERON, Circuit Judges.
BORAH, Circuit Judge.


1
This is a companion case to Bedenbaugh v. National Surety Corp., 5 Cir., 227 F.2d 102, and for the reasons therein stated, the judgment of the District Court, 130 F. Supp. 110, is


2
Affirmed.